NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
IN RE ANTHONY MOORE,
Petiti0ner. s
Misce1laneous Docket No. 117
On Petition for Writ of Mandamus to the United
States Court for Federal C1aims. _
ON PETITION
ORDER
Anthony Moore petitions for a writ of mandamus to
the United States Court of Federal C1aims for refusing to
process the petitioner’s complaint against the United
States Supreme Court. The court notes that Mr. Moore
has not paid the docketing fee.
According1y,
IT ls 0RDERED THAT:
The petition is dismissed for failure to pay the docket-
ing fee pursuant to Federa1 Circuit Rule 52(d).

IN RE MOORE
2
FOR THE COURT
 2 2 2012 lsi Jan 1-Iorba1§,;
Date J an Horba1y
cc: Anthony Moore
S
Jeanne E. Davidson, Esq.
C1erk
FILED
u.s. colum oF APPEALs ma
rHsu=EnznALc:ncurr
MAR 2 2 2012
JAN HURBALV
* CLERK